ON PETITION FOR REHEARING.
Appellant insists we erred in failing to set out more fully his several paragraphs of answer and his reply to the answer to his cross-complaint and in stating that the question presented by the demurrers thereto is the same as is presented by the exceptions to the conclusions of law. As was stated by appellant in his original brief, "The question involved in this appeal is the priority of mortgage liens." That question is fully presented by the exceptions to the conclusions of law. This being true, it is not necessary to set out at length the pleadings or to discuss the correctness of the rulings on the several demurrers. While one of the specifications in the motion for a new trial relates to the sufficiency of the evidence to sustain the decision, none of appellant's points and authorities was directed to that specification. No attempt was made to show that the court failed to find any fact upon which there was any evidence, or to show that any fact was found on which there was no evidence. Appellant, in his petition for a rehearing, does not challenge our statement of the facts as they were found by the court.
Rehearing denied.